AMENDING AGREEMENT NO. 1

TO SATELLITE DELIVERY AGREEMENT

 

THIS AGREEMENT (herein referred to as the “Amending Agreement No. 1”) is made
effective as of October              , 2008 (the “Amendment Effective Date”) by
and between Mobile Satellite Ventures (Canada) Inc. (“MSV Canada”) and Mobile
Satellite Ventures LP (“MSV LP”).

WHEREAS, MSV LP and MSV Canada are parties to a satellite delivery agreement
dated as of February 22, 2007 (the “Satellite Delivery Agreement”); and

WHEREAS, the parties to the Satellite Delivery Agreement desire to amend that
agreement;

NOW THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.

AMENDMENTS

(a)        The Satellite Delivery Agreement is hereby amended by adding the
following definition after the definition of the term “Governmental Entity” in
Section 1 of the Satellite Delivery Agreement:

“In-Orbit Test” or “IOT” has the meaning given to such term in the Satellite
Construction Contract.”

(b)       The Satellite delivery Agreement is hereby amended to delete Section
2.2 thereof and to replace it with the following new Section 2.2:

“2.2     Transfer of Title. Subject to the receipt of all necessary governmental
approvals, title to the MSV-2 Satellite shall be transferred from MSV LP to MSV
Canada at such time as MSV LP and MSV Canada mutually agree upon in writing;
provided that such transfer of title to the MSV-2 Satellite from MSV LP to MSV
Canada shall occur: (a) no earlier than immediately after the point in time that
title to the MSV-2 Satellite is transferred from the Satellite Vendor to MSV LP
in accordance with Section 12.1 of the Satellite Construction Contract, subject
to the provisions stated therein in the event of a “Terminated Ignition” and,
(b) no later than the completion of the In-Orbit Test. Title to the MSV-2
Satellite shall be transferred from MSV LP to MSV Canada free and clear of all
security interests, liens, encumbrances and similar interests, except liens on
the Satellite that may exist (i) in connection with any financing with respect
to which MSV Canada is a party, a guarantor or otherwise agrees to such security
interests, liens, encumbrances or similar interests, including, without
limitation those arising with respect to the 14% Senior Secured Discount Notes
due 2013 (the “High Yield Liens”), and any subsequent amendments or extensions
thereof, (ii) in connection with any financing relating to the Launch Services
Agreement to which MSV Canada is a party or otherwise agrees, and (iii) in
connection with any required transfer of title to the Satellite to insured
interests for salvage in the event of a Total Loss of the Satellite (the liens
set forth in clauses (i) through (iii) above, as well as the “Orbital
Performance Incentives” being hereinafter referred to as “Permitted Liens”).
Without limiting the generality of the foregoing, MSV LP shall ensure that all
of its then-current obligations to the Satellite Vendor have been performed as
of such date in order to ensure that any security interests,

 

Ex.10.23-Satellite Delivery Agreement Amend 1

 

 

--------------------------------------------------------------------------------

liens, encumbrances or similar interests granted by MSV LP in the MSV-2
Satellite to the Satellite Vendor have been terminated, released and
discharged.”

2.

CONTINUATION OF SATELLITE DELIVERY AGREEMENT

All provisions of this Amending Agreement No. 1 shall be deemed to be
incorporated in, and made a part of, the Satellite Delivery Agreement. The
Satellite Delivery Agreement, as supplemented and amended by this Amending
Agreement No. 1, shall be read, taken and construed as one and the same
instrument, and except as expressly amended hereby, the remaining terms and
conditions of the Satellite Delivery Agreement shall continue in full force and
effect.

3.

BINDING EFFECT

This Amending Agreement No. 1 shall enure to the benefit of and be binding upon
the Parties and their respective successors and permitted assigns.

4.

COUNTERPARTS

To facilitate execution, this Amending Agreement No. 1 may be executed in as
many counterparts as may be required. It shall not be necessary that the
signatures of, or on behalf of, each party, or that the signatures of all
persons required to bind any party, appear on each counterpart; but it shall be
sufficient that the signature of, or on behalf of, each party, or that the
signatures of the persons required to bind any party, appear on one or more of
the counterparts. All counterparts shall collectively constitute a single
agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amending
Agreement No. 1 as of the Effective Date.

 

MOBILE SATELLITE VENTURES LP

By: MOBILE SATELLITE VENTURES GP INC., its General Partner

By:

/s/ Randy Segal

 

Name:  Randy Segal

Title:    SVP and General Counsel

 

MOBILE SATELLITE VENTURES (CANADA) INC.

 

By:

/s/ Elizabeth A. Creary

 

Name:  Elizabeth A. Creary

Title:    VP and Corporate Counsel

 

 

 

2

 



 

 